DETAILED ACTION

The applicant amended claims 1, 2, 4, 6, 8, 14-17, and 19 in the amendment received on 12-31-2020.

The applicant added claims 21-23 in the amendment received on 12-31-2020.

Claims 1, 2, 4-8, and 10-23 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments

Applicant's arguments filed 09-24-2020 have been fully considered but they are not persuasive.

A.  Applicant's argument with respect to claims 1, 2, 4-8, and 10-23, are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4-8, and 10-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 20130185433 A1) in view of McMurry et al. (US 60 A1).

With respect to claim 1, Zhu teaches monitoring fine grained resource indicators for corresponding coarse grained resources, (i.e., section 0004 teaches online monitoring of user demands and resources availabilities or fine grain resources; section 0069 teaches monitor real-time usage or fine grain for coarse grain resources such as CPU and memory).  Zhu teaches determining application usage characteristics of the fine grained resource indicators over time, (i.e., section 0050 teaches application usage).  Zhu teaches projecting an expected fine grained resource indicator utilization for an application based on the application usage characteristics, (i.e., section 0050 teaches estimation or projecting).  Zhu teaches generating node local guidance information for a first framework of a plurality of frameworks requesting the coarse grained resources, (i.e., section 0050 teaches generating profiles or local guidance information).  Zhu teaches the node local guidance being generated by comparing a current fine grained resource indicator utilization to the expected fine grained resource indicator utilization for the application, (i.e., section 0050 teaches using local monitored usage information or fine grain resources).  Zhu teaches and communicating the node local guidance information to a resource manager for allocation of the coarse grained resources, (i.e., section 0051 teaches communicating the results in order to make selections). Zhu teaches the fine grained resource indicators including  one or more of a central processing unit (cpu) pipeline contention, private cache contention due to simultaneous multi-threading, single chip shard cache pollution, single chip shared cache capacity contention, intra chip inter-process coherence traffic, inter-chip inter- process coherence traffic, local dynamic random access memory (DRAM) bandwidth contention, remote memory bandwidth contention, contention on inter-chip interconnect, network connection, or input/ output (I/O) contention, (i.e., section 0050 teaches using local monitored usage information or fine grain resources including workloads utilize resources (e.g., resource utilization metrics) across time (e.g., utilization of CPU, memory, disk, and network); section 0069 teaches usage metrics such as cpu usage %... which teaches counters or a metric to measure hardware related activities; section 0034 teaches memory, cpu, bandwidth. see section 0069 also).  Zhu discloses the claimed subject matter as discussed above except the node local guidance information indicating incompatible coarse grained resources that are incompatible with the application due to projected saturation of corresponding fine grained resources.  However, McMurry teaches the node local guidance information indicating incompatible coarse grained resources that are incompatible with the application due to projected saturation of corresponding fine grained resources, (i.e., section 0028 teaches predicting overload) in order to manage overload information(abstract).  Therefore, based on Zhu in view of McMurry, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of McMurry to the system of Zhu in order to manage overload information.  

With respect to claim 2, Zhu discloses the claimed subject matter as discussed above except wherein comparing the current fine grained resource indicator utilization to the expected fine grained resource indicator utilization for the application includes detecting prospective saturation in utilization of fine grained resource when the coarse grained resources are allocated to the application.  However, McMurry teaches wherein comparing the current fine grained resource indicator utilization to the expected fine grained resource indicator utilization for the application includes detecting prospective saturation in utilization of fine grained resource when the coarse grained resources are allocated to the application, (i.e., section 0028 teaches predicting overload) in order to manage overload information(abstract).  Therefore, based on Zhu in view of McMurry, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of McMurry to the system of Zhu in order to manage overload information.  

With respect to claim 4, Zhu teaches wherein fine grained resource indicators describe an operational status of any of the coarse grained resources, (i.e., section 0004 teaches online monitoring of user demands and resources availabilities or fine grain resources; section 0069 teaches monitor real-time usage or fine grain for coarse grain resources such as CPU and memory).  

 wherein the coarse grained resources includes at least one of a number of compute cores, a random-access memory (RAM) space, a storage capacity, or disk quota, (i.e., section 0004 teaches online monitoring of user demands and resources availabilities or fine grain resources; section 0069 teaches monitor real-time usage or fine grain for coarse grain resources such as CPU and memory).  

With respect to claim 7, Zhu discloses the claimed subject matter as discussed above except wherein the resource manager is a Central Cluster Resource Manager (CCRM), and the node local guidance information is communicated to the CCRM to support generation of per-framework resource guidance filters based on the node local guidance information to guide resource requests.  However, McMurry teaches wherein the resource manager is a Central Cluster Resource Manager (CCRM), and the node local guidance information is communicated to the CCRM to support generation of per-framework resource guidance filters based on the node local guidance information to guide resource requests, (i.e., section 0020 teaches an orchestrator or CCRM and a local level or diameter agent) in order to manage overload information (abstract).  Therefore, based on Zhu in view of McMurry, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the 

With respect to claim 8, the limitations of claim 8 are similar to the limitations of claim 1.  Zhu further teaches maintaining a resource availability database based on the coarse grained resource allocations, (i.e., section 0082 teaches database for storing resource usage or availability).  Zhu Teaches providing the resource guidance filter information and information from the resource availability database to the frameworks to support generating resource guidance filters, (i.e., section 0043 teaches adapting the capacity and characteristics of resources available mapping see section 0073 also). Zhu discloses the claimed subject matter as discussed above except to mask coarse grained resources when current fine grained resource indicator utilization for the coarse grained resources plus expected fine grained resource indicator utilization for a particular application exceeds a threshold.  However, McMurry teaches mask coarse grained resources when current fine grained resource indicator utilization for the coarse grained resources plus expected fine grained resource indicator utilization for a particular application exceeds a threshold, (i.e., section 0018 teaches removing or masking a network resource to accommodate overload) in order to manage overload information(abstract).  Therefore, based on Zhu in view of McMurry, it 

With respect to claim 10, Zhu teaches wherein the coarse grained resources include at least one of a number of compute cores, a random-access memory (RAM) space, a storage capacity, or disk quota, (i.e., section 0004 teaches online monitoring of user demands and resources availabilities or fine grain resources; section 0069 teaches monitor real-time usage or fine grain for coarse grain resources such as CPU and memory).  

With respect to claim 11, Zhu teaches wherein the resource guidance filters are applied to information from the resource availability database to provide a per-framework view of available coarse grained resources across a plurality of computing nodes in a network, (i.e., section 0043 teaches rules or filters for adapting the capacity and characteristics of resources available mapping see section 0073 also).

With respect to claim 12, Zhu teaches wherein resource requests utilize a lazy update whereby the resource availability database is only updated when a request for resources is received from a first framework, (i.e., section 0043 teaches database is only updated when system goes online or when a request comes in).

With respect to claim 13, Zhu discloses the claimed subject matter as discussed above except wherein the resource guidance filters are determined by the plurality of frameworks and are employed to mask resource availability database information to remove resource nodes from consideration when determining resource requests.  However, McMurry teaches wherein the resource guidance filters are determined by the plurality of frameworks and are employed to mask resource availability database information to remove resource nodes from consideration when determining resource requests, (i.e., section 0018 teaches removing or masking a network resource to accommodate overload) in order to manage overload information(abstract).  Therefore, based on Zhu in view of McMurry, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of McMurry to the system of Zhu in order to manage overload information.  

With respect to claim 14, Zhu teaches wherein fine grained resource indicators describe an operational status of any of the coarse grained resources, (i.e., section 0050 teaches using local monitored usage information or fine grain resources).  

With respect to claim 15, the limitations of claim 15 are similar to the limitations of claim 8.  Zhu further teaches a Node Local Resource Managers (NLRM); and a Central Cluster Resource Manager (CCRM), (i.e., section 0050 teaches generating profiles or local guidance information; section 0051 teaches communicating the results in order to make selections; section 0003 teaches cloud or central cluster and local or server level; see also fig. 2 which shows multiple levels).  Therefore, the limitations of claim 15 are rejected in the analysis of claim 8 above, and the claim is rejected on that basis.

With respect to claim 16, Zhu teaches wherein the current fine grained resource indicator utilization is measured by hardware performance counters managed by the NLRM, (i.e., section 0034 teaches memory, cpu, bandwidth. see section 0069 also; section 0050 teaches using local monitored usage information or fine grain resources including workloads utilize resources (e.g., resource utilization metrics) across time (e.g., utilization of CPU, memory, disk, and network; section 0050 teaches generating profiles or local guidance information; section 0051 teaches communicating the results in order to make selections; section 0003 teaches cloud or central cluster and local or server level; see also fig. 2 which shows multiple levels).

 wherein the coarse grained resources includes at least one of a number of compute cores, a random-access memory (RAM) space, a storage capacity, or disk quota, (i.e., section 0004 teaches online monitoring of user demands and resources availabilities or fine grain resources; section 0069 teaches monitor real-time usage or fine grain for coarse grain resources such as CPU and memory).  
 
With respect to claim 18, Zhu teaches wherein the CCRM utilizes a lazy update whereby a resource availability database is only updated when a request for resources is received from the application layer, (i.e., section 0043 teaches database is only updated when system goes online or when a request comes in).

With respect to claim 19, Zhu teaches wherein comparing the current fine grain resource indicator utilization of fine grained resource indicators for the coarse grained resources to the projected fine grain resource indicator utilization for the applications includes detecting prospective saturation in fine grained resource indicator utilization when the coarse grained resources are allocated to the applications, (i.e., section 0050 teaches estimation or projecting).  

wherein the resource guidance filters are employed to mask resource availability database information from the CCRM to remove resource nodes from consideration when determining resource requests.  However, McMurry teaches wherein the resource guidance filters are employed to mask resource availability database information from the CCRM to remove resource nodes from consideration when determining resource requests, (i.e., section 0018 teaches removing or masking a network resource to accommodate overload) in order to manage overload information (abstract).  Therefore, based on Zhu in view of McMurry, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of McMurry to the system of Zhu in order to manage overload information.  

With respect to claim 21, Zhu teaches wherein the resource guidance filters are employed to generate a personalized global view of the coarse grained resources in the system for each framework operating on the system, (i.e., section 0050 teaches using local monitored usage information or fine grain resources including workloads utilize resources (e.g., resource utilization metrics) across time (e.g., utilization of CPU, memory, disk, and network; section 0050 teaches generating profiles or local guidance information; section 0052 teaches 

With respect to claim 22, Zhu teaches wherein the coarse grained resources are included in a system, and wherein generation of pre-framework resource guidance filters further supports generation of a personalized global view of the coarse grained resources in the system for each framework operating on the system, (i.e., section 0050 teaches using local monitored usage information or fine grain resources including workloads utilize resources (e.g., resource utilization metrics; section 0052 teaches how the performance interference model identifies how multiple workloads interfere with each other to determine global values) across time (e.g., utilization of CPU, memory, disk, and network; section 0050 teaches generating profiles or local guidance information).

With respect to claim 23, Zhu teaches wherein the coarse grained resources are included in a system, and wherein providing the resource guidance filter information further supports generation of a personalized global view of the coarse grained resources in the system for each framework operating on the system, (i.e., section 0050 teaches using local monitored usage information or fine grain resources including workloads utilize resources (e.g., resource utilization .

Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel MesaExaminer, Art Unit 2447                 

/George C Neurauter, Jr./Primary Examiner, Art Unit 2447